Exhibit 10.31

FREESCALE SEMICONDUCTOR HOLDINGS

PERFORMANCE-BASED RESTRICTED CASH AWARD AGREEMENT

THIS AGREEMENT (the “Agreement”), is made effective as of
[                        ], 2008 (the “Date of Grant”), between
[                ]1 (the “Employer”), and [                        ] (the
“Participant”):

R E C I T A L S:

WHEREAS, Freescale Semiconductor Holdings I, Ltd. (the “Company”) has adopted
the Freescale Semiconductor Holdings 2007 Employee Incentive Plan (the “Plan”);
capitalized terms not otherwise defined herein shall have the same meanings as
in the Plan; and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company, the Employer and the Company’s shareholders to grant the Restricted
Cash Award provided for in this Agreement to the Participant pursuant to the
Plan and the terms set forth in this Agreement.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1. Grant of the Restricted Cash Award.

 

  (a) The Employer grants to the Participant a Restricted Cash Award of
[$            ] (the “Target Cash Award”), as adjusted by the Committee pursuant
to Schedule A, based upon the Company’s EBITDA for fiscal year 2008 (the “Cash
Award”).

 

  (b) For purposes of this Agreement, “EBITDA” means the Company’s consolidated
EBITDA excluding incentive compensation expense (ie. equity awards, restricted
cash awards, deferred cash, the Company’s annual cash bonus and similar
customary arrangements).

2. Vesting.

(a) Subject to the Participant’s continued Employment with the Employer or an
Affiliate of the Company, the Cash Award shall vest and become payable with
respect to twenty-five percent (25%) of the dollar value initially covered by
the Cash Award on each of the first, second, third and fourth anniversaries of
the Date of Grant (each, a “Vesting Date”).

(b) Notwithstanding any other provisions of this Agreement to the contrary, in
the event of a Change of Control the unvested portion of the Cash Award shall
vest and be paid

 

 

1

Name of employing subsidiary.



--------------------------------------------------------------------------------

promptly following the Change of Control; provided that if the Change of Control
occurs during fiscal year 2008, the Cash Award will be deemed to be the Target
Cash Award and will immediately vest and be paid promptly following the Change
of Control.

3. Payment. Payment of the vested portion of any Cash Award shall be made as
soon as administratively practicable; provided, that in no event shall payment
of the vested portion of any Cash Award be made later than March 15th of the
calendar year following the calendar year in which the portion of the Cash Award
became vested and payable.

4. Termination of Employment. If the Participant’s Employment is terminated for
any reason, the Cash Award shall, to the extent not then vested, terminate upon
such termination of Employment.

5. No Right to Continued Employment. The grant of the Cash Award and this
Agreement shall not impose any obligation on the Company or any Affiliate to
continue the Employment of the Participant and shall not lessen or affect the
Company’s or its Affiliate’s right to terminate the Employment of such
Participant.

6. Transferability. This Agreement may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant other
than by will or by the laws of descent and distribution, and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any Affiliate; provided that
the designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance. No such permitted transfer of
this Agreement to heirs or legatees of the Participant shall be effective to
bind the Company unless the Committee shall have been furnished with written
notice thereof and a copy of such evidence as the Committee may deem necessary
to establish the validity of the transfer and the acceptance by the transferee
or transferees of the terms and conditions hereof.

7. Withholding. The Company shall have the right and is hereby authorized to
withhold from any payment due or transfer made under the Cash Award or under the
Plan or from any compensation or other amount owing to a Participant the amount
of any applicable withholding taxes in respect of the Cash Award and to take
such other action as may be necessary in the opinion of the Committee to satisfy
all obligations for the payment of such withholding taxes.

8. Notices. Any notice necessary under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for the Participant or to either party at such other address as
either party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon actual receipt by the addressee.

9. Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of
Delaware without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.

 

2



--------------------------------------------------------------------------------

10. Consent to Jurisdiction. All actions arising out of or relating to this
Agreement shall be heard and determined exclusively in any New York state or
federal court sitting in the Borough of Manhattan in The City of New York. The
parties hereto hereby (a) submit to the exclusive jurisdiction of any state or
federal court sitting in the Borough of Manhattan of The City of New York for
the purpose of any action arising out of or relating to this Agreement brought
by any party hereto, and (b) irrevocably waive, and agree not to assert by way
of motion, defense, or otherwise, in any such action, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune of from attachment or execution, that the action is
brought in an inconvenient forum, that the venue of the action is improper, or
that this Agreement or the transactions contemplated hereby may not be enforced
in or by any of the above-named courts.

11. WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH
CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY
IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT
(IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION ARISING
OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING. EACH PARTY HERETO
ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO THAT THIS
SECTION 11 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY ARE RELYING AND
WILL RELY IN ENTERING INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 11 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY
TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

12. Cash Award Subject to Plan. By entering into this Agreement the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. The Cash Award is subject to the Plan, as may be amended from time to
time, and the terms and provisions of the Plan are hereby incorporated herein by
reference.

13. Entire Agreement. This Agreement and the Plan constitute the entire
agreement among the parties relating to the subject matter hereof, and any
previous agreement, communication or understanding among the parties with
respect thereto is superseded and replaced in its entirety by this Agreement and
the Plan.

14. Section 409A. It is intended that the terms of this Agreement comply with
Section 409A of the Code. If it is determined that the terms of this Agreement
have been structured in a manner that would result in adverse tax treatment
under Section 409A of the Code, the parties agree to cooperate in taking all
reasonable measures to restructure the arrangement to minimize or avoid such
adverse tax treatment without materially impairing Participant’s economic
rights.

 

3



--------------------------------------------------------------------------------

15. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

[NAME OF EMPLOYING SUBSIDIARY] By:      

Name:

Title:

 

Agreed and acknowledged as of the date first above written:   Participant

 

5



--------------------------------------------------------------------------------

SCHEDULE A

Target Award

For purposes of adjusting the Target Cash Award, the target EBITDA for fiscal
year 2008 shall be as follows:

 

Fiscal Year

  

Target Consolidated EBITDA

2008

   $[INSERT TARGET CONSOLIDATED EBITDA]

The Committee may adjust, on a pro forma basis, the target EBITDA for fiscal
year 2008, if and to the extent determined appropriate by the Committee, in its
sole discretion, to reflect any mergers, acquisitions, dispositions or business
combinations effected by the Company or any of its subsidiaries after the date
hereof.

Actual EBITDA as Compared to Target EBITDA

The Committee shall adjust the Target Cash Award, based upon the Company’s
actual EBITDA for fiscal year 2008, as follows:

[Insert Table]

       

Adjustments to the Target Cash Award will be determined using straight line
interpolation for performance falling between points listed above.